Hall, J.
The defence made by the defendants rests-upon: (1) the mortgage executed to them, their entire-right to the property in dispute having been granted by such mortgage; (2) the . invalidity of the preceding deed of trust, as to them, on account of the incompetency of Morey, by reason of his interest, to take the acknowledgment of a conveyance to the Missouri Printing Company.
We shall first consider the first ground upon which the defence depends, because it is apparent that, if the-mortgage granted to the defendants no right in the-property, as against the antecedent deed of trust, it is unnecessary for us to consider the second ground of thedefence at all.
Section 2503, Revised Statutes, “is a transcript cJ! a similar provision in the Massachusetts code.” Bryson v. Penix, 18 Mo. 15. And our supreme court, in the case cited, followed the supreme court of Massachusetts in holding ‘ ‘ that when personal property is mortgaged, without a delivery thereof to the mortgagee, and the mortgage is not recorded, a party who buys the-property of the mortgagor and takes possession of it, though he has knowledge of the mortgage, will hold the-property against the mortgagee.” Travis v. Bishopr 13 Met. 304.
The Massachusetts court again construed the same provision of the Massachusetts code, in the case of Howard et at. v. Chase (104 Mass. 251). That case was' for the conversion of certain personal property. The plaintiffs claimed.title to the property under three mortgages. The defendant justified under a prior mortgage of the property. The defendant’s mortgage *636was not recorded at the date of the plaintiffs’ mortgages. But the plaintiffs’ mortgages each contained the provision that the property “is subject to a mortgage to Silas E. Chase for about $10,000.”
The court said: “The Chase mortgage, though not recorded, was valid against the mortgagors. They could not, without a fraud upon him, convey anything more than the equity of redemption. It seems to us clear that by the mortgage to the plaintiffs the mortgagors did not intend to convey, and the plaintiffs did not understand that they were purchasing, the property itself, but merely the right to redeem. The legal effect of the conveyances is the same as if they had been in terms of the right of the mortgagors to • redeem the Chase mortgage. Such construction carries out the clear intention of the parties. This being so, the plaintiffs take no greater rights than the mortgagors had, and, therefore, cannot deny the validity of the Chase mortgage. They stand in the place of the mortgagors, having the same rights, and thus come within the exception of the statute which provides that unrecorded mortgages ‘shall not be valid against any person other than the parties thereto.’”
That case is “on all fours” with this case, and we follow it. We hold that Faker, the mortgagor, intended to convey, and that the defendants understood that they were receiving, only the rights that Faker had in the property ; that the defendants received only ■such rights; and that they cannot deny the validity of the deed of trust given to the Missouri Printing Company.
For this reason the judgment of the circuit court was correct, and it matters not whether it was or was not based upon this reason.
Judgment affirmed.
All concur,